Citation Nr: 1822103	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 10 percent for the service-connected maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

Throughout the appeal period, the symptoms of the service-connected maxillary sinusitis have more nearly approximated a disability picture including more than six non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting, without radical surgery or repeated surgeries.  


CONCLUSION OF LAW

The criteria for entitlement to a rating of 30 percent, and no higher, for the service-connected maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the claim being decided herein, the duty to notify has been met.  See VA correspondence dated in August 2010.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").
All identified and available authorized records relevant to the matter, to include treatment records, examinations, and records from the Social Security Administration have been obtained.  Although the Veteran contends that his sinusitis has increased in severity since his last VA examination, he also stated that he is not willing to report for a new VA examination.  See December 2017 brief from the Veteran's representative.  Thus his claim for a higher rating for maxillary sinusitis must be evaluated based on the evidence of record.  

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's maxillary sinusitis has been rated under 38 C.F.R. § 4.97, Diagnostic Code 6513 for chronic maxillary sinusitis.  Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis, to include Diagnostic Code 6513.  38 C.F.R. § 4.97, DCs 6510 through 6514. 

DC Code 6513, for chronic maxillary sinusitis, allows for a 10 percent rating when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Based on the medical and lay evidence of record, the Board finds that the evidence more nearly approximates that criteria for a 30 percent rating for the entire appeal period based on more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

VA treatment records in July 2009 show nasal drainage.  On VA examination in September 2010, the examiner noted that a CT scan in May 2010 showed muscoperiosteal changes and possibly early mucous retention cysts.  During the examination the Veteran complained of pain over the sinus area.  He reported that this was a recurrent problem for 30 years that gave him constant headaches.  Physical examination shows that the right and left nostrils were 50 percent patent.  The examiner provided a diagnosis that included recurrent problems of acute sinus exacerbations.  
July 2010 VA treatment records show that the Veteran had persistent sinus congestion, pressure, morning headaches, and yellow nasal drainage.

On VA examination in November 2010, the Veteran reported having constant sinus problems since service.  Although the examiner indicated that he had 4 non-incapacitating episodes per year, the Veteran reported constant interference with breathing through the nose, purulent discharge, pain and crusting.  Physical examination shows that there was 25 percent obstruction in the right nostril and 50 percent obstruction in the left nostril.  

VA treatment records in December 2012 show that the Veteran had sinus pressure.  In a May 2014 statement, the Veteran asserted that he continually suffered from sinus problems, which required daily medication or sinus rinses to be kept open.  VA treatment records in January 2015 shows that the Veteran complained of complete blockage and headaches.  

As for a rating higher than 30 percent, throughout the appeal period the evidence does not show nor does the Veteran contend that he has had radical surgery or repeated surgeries.  Thus, the next higher rating of 50 percent under DC 6513 is not more nearly approximated.  

As maxillary sinusitis has its own code, Diagnostic Code 6513, no rating by analogy under other codes is permissible.  Thus, a higher rating under another code provision is not warranted.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy). 

Lastly, neither the Veteran nor his representative has raised any other issue, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

A disability rating of 30 percent, but no higher, for the service-connected maxillary sinusitis is granted, subject to the law and regulations governing the payment of VA monetary benefits.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


